Exhibit 10.2










THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY.  HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
U.S. SECURITIES ACT.




16% SECURED PROMISSORY NOTE

AMERICA WEST SERVICES, INC.

DUE May 27, 2011




Original Issue Date: May 27, 2009

US $_________

 

 




This Secured Promissory Note is one of a series of duly authorized and issued
secured  promissory notes of America West Services, Inc., a Nevada corporation
(the “Company”), designated its Secured Promissory Notes due May 27, 2011 (the
“Note”), issued to _____________, an individual (together with his permitted
successors and assigns, the “Holder”) in accordance with exemptions from
registration under the Securities Act of 1933, as amended (the “Securities Act”)
and pursuant to the terms and provisions and in reliance upon the
representations and warranties set forth in that certain Loan Agreement (as
amended, modified, restated and replaced from time to time, the "Loan
Agreement") of even date among the Company, the Holder, and Denly Utah Coal,
LLC, a Texas limited liability company ("Denly"),  John Thomas Bridge and
Opportunity Fund, L.P., a Delaware limited partnership ("JTF"), James Moore
("Moore") and Thomas Murch ("Murch") (together with their permitted successors
and assigns, collectively, the “Other Holders”), America West Resources, Inc., a
Nevada corporation (the "Guarantor"), and JTF as collateral agent for the Holder
and Other Holders.  Capitalized terms used herein which are not otherwise
defined are used with the same meanings given such terms in the Loan Agreement.





--------------------------------------------------------------------------------




Article I.

Section 1.01

Principal and Interest.  For value received, the Company hereby promises to pay
to the order of the Holder, in lawful money of the United States of America and
in immediately available funds the principal sum of
___________________________________________, or the outstanding principal amount
advanced hereunder, whichever is the lesser, and accrued but unpaid interest on
the earliest of (i) May 27, 2011 (the “Maturity Date”), or (ii) the occurrence
of an Event of Default (as defined in Section 3.01) or (iii) the occurrence of a
Redemption Event (as defined in Section 1.02), with partial payments being
required upon each Partial Redemption Event (as defined in Section 1.02).
 Interim payments of interest shall be due and payable monthly, beginning August
22, 2009, and continuing on the same day of each succeeding month.

(a)

The unpaid principal balance of this Note shall accrue interest at the rate of
16% per annum until the Maturity Date or such earlier date as the same may
become payable hereunder.

(b)

On the earlier of a Redemption Event and the Maturity Date, the entire unpaid
principal and accrued interest shall be paid to the Holder.

(c)

Except as otherwise set forth in this Note, the Company may not prepay any
portion of the principal amount of this Note without the prior written consent
of the Holder.

Section 1.02

Redemption.  Upon the closing of (i) any debt financing of $10,000,000 or more
either by the Guarantor or its Subsidiaries or the last of any such debt
financings which taken together equal $10,000,000 or more either by the
Guarantor or its Subsidiaries, or (ii) any equity financing of $10,000,000 or
more by the Company or its subsidiaries or the last of any such equity
financings which taken together equal $10,000,000 or more either by the
Guarantor or its Subsidiaries, or (iii) the last of any combination of debt
financings and equity financings either by the Guarantor or its Subsidiaries
which taken together equal $10,000,000.00 or more (a “Redemption Event”), the
Company shall pay in full all of the principal and interest under then accrued
and unpaid on this Note.  Upon the closing of an equity financing (or a series
of equity financings) in an amount of at least $3,000,000 and up to $10,000,000
by the Guarantor or its Subsidiaries (a “Partial Redemption Event”), the Company
shall pay an amount equal to 25% of the proceeds of the financing or series of
financings and such amount shall be applied first to accrued interest then
unpaid and next to principal of this Note.  

Section 1.03

Absolute Obligation/Ranking.  Except as expressly provided herein, no provision
of this Note shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of, and interest on, this Note
at the time, place, and rate, and in the coin or currency, herein prescribed.
 This Note is a direct debt obligation of the Company.  This Note ranks pari
passu with all other Notes now or hereinafter issued by the Company pursuant to
the provisions of the Loan Agreement, upon the same terms and conditions of this
Note (the “Other Notes”).

Section 1.04

Different Denominations.  This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same.  No service charge will be made for such
registration of transfer or exchange.





2







--------------------------------------------------------------------------------

Section 1.05

Investment Representations. Holder hereby makes the following representations
and warranties:

(a)

Investment Purpose.  Holder is acquiring the Note, and the AmWest Shares for its
own account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act.  The Holder agrees not to
sell, hypothecate or otherwise transfer the Holder’s securities unless such
securities are registered under the federal and applicable state securities laws
or unless, in the opinion of counsel satisfactory to the Company, an exemption
from such law is available.

(b)

Accredited Investor Qualifications.  The Holder (i) if a natural person,
represents that the Holder has reached the age of 21 and has full power and
authority to execute and deliver this Agreement and all other related agreements
or certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Note, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Note, the execution and delivery
of this Agreement has been duly authorized by all necessary action, this
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Agreement in a representative or fiduciary capacity, represents that it has full
power and authority to execute and deliver this Agreement in such capacity and
on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Holder is executing this Agreement, and such individual, partnership,
ward, trust, estate, corporation, or limited liability company or partnership,
or other entity has full right and power to perform pursuant to this Agreement
and make an investment in the Company, and represents that this Agreement
constitutes a legal, valid and binding obligation of such entity.  The execution
and delivery of this Agreement will not violate or be in conflict with any
order, judgment, injunction, agreement or controlling document to which the
Holder is a party or by which it is bound.

(c)

Solicitation.  The Holder is unaware of, is in no way relying on, and did not
become aware of the offering of the Note through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, in
connection with the offering and sale of the Note and is not subscribing for the
Notes and did not become aware of the offering of the Note through or as a
result of any seminar or meeting to which the Holder was invited by, or any
solicitation of a subscription by, a person not previously known to the Holder
in connection with investments in securities generally.

(d)

Holder Liquidity.  Holder has adequate means of providing for Holder’s current
financial needs and foreseeable contingencies and has no need for liquidity of
its investment in the Note for an indefinite period of time and is aware that an
investment in the Note involves a number of significant risks.





3







--------------------------------------------------------------------------------

(e)

Reliance on Exemptions.  Holder understands that the Note is being offered and
sold to it in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Holder’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of such Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of such Holder to acquire
such securities.

(f)

Information.  Holder and its advisors, if applicable, have reviewed all public
filings of Guarantor filed with the SEC pursuant to the reporting requirements
of the Securities Exchange Act of 1934 since January 1, 2008 through the date
hereof in making an informed investment decision regarding its purchase of the
Note and AmWest Shares.  Holder and its advisors, if applicable, have been
afforded the opportunity to ask questions of the Company and its management with
respect to its SEC filings or otherwise.  Holder has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Note and AmWest
Shares.

(g)

No Other Representations or Information.  In evaluating the suitability of an
investment in the Note, the Holder has not relied upon any representation or
information (oral or written) other than as stated in this Note and in the Loan
Agreement and other Loan Documents (as defined in the Loan Agreement).  No oral
or written representations have been made, or oral or written information
furnished, to the Holder or its advisors, if any, in connection with the
offering of the Notes which are in any way inconsistent with the information
contained in this Agreement.

(h)

Transfer or Resale.  Holder understands that the Note has not been and is not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred except in compliance with
applicable securities laws.

Section 1.06

Reliance on Note Register.  Prior to due presentment to the Company for transfer
or conversion of this Note, the Company and any agent of the Company may treat
the person in whose name this Note is duly registered on the Note Register as
the owner hereof for the purpose of receiving payment as herein provided and for
all other purposes, whether or not this Note is overdue, and neither the Company
nor any such agent shall be affected by notice to the contrary.

Section 1.07

In addition to the rights and remedies given it by this Note, the Loan Agreement
and the other Loan Documents, the Holder shall have all those rights and
remedies allowed by applicable laws.  The rights and remedies of the Holder are
cumulative and recourse to one or more right or remedy shall not constitute a
waiver of the others.

Article II.

Section 2.01

Amendments and Waiver of Default.  The Note may not be amended without the
consent of the Holder.  

Article III.

Section 3.01

Events of Default.  As used herein, the term "Event of Default" shall have the
same meaning given such term in the Loan Agreement.





4







--------------------------------------------------------------------------------

Section 3.02

If any Event of Default occurs, the full principal amount and accrued interest
of this Note then remaining unpaid, together with any other amounts owing in
respect thereof to the date of acceleration shall become, at the Holder’s
election, immediately due and payable in cash.  This Note shall bear interest at
the Default Rate as provided in the Loan Agreement.  The Holder may immediately
and without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under the Loan
Agreement, the other Loan Documents, and applicable law.  Such declaration may
be rescinded and annulled by the Holder at any time prior to payment hereunder
and the Holder shall have all rights as a Note holder until such time, if any,
as the full payment under this Note shall have been received by it.  No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

Article IV.

Section 4.01

Security.  Payment of this Note is secured by, and this Note is entitled to the
benefits of, all security agreements, collateral assignments, deeds of trust,
mortgages and lien instruments executed by the Company (or other similar
instruments, or any guaranties, endorsements or other agreements, executed by
any other party) (collectively, the "Security Documents"), to secure, guarantee
or otherwise provide for payment hereof, in favor of or for the benefit of the
Holder, including those which have been previously executed or are executed
concurrently herewith or subsequently hereto.  

Section 4.02

General Waivers.  The Company waives presentment for payment, demand, notice of
intent to accelerate, notice of acceleration, protest and notice of protest, and
of dishonor and diligence in collecting and the bringing of suit against any
other party, and agrees to all renewals, extensions, partial payments, releases,
subordinations and substitutions of security, in whole or in part, with or
without notice, before or after maturity.  The failure by the Holder to exercise
any of its rights, remedies, recourses, or powers upon the occurrence of one or
more Events of Default shall not constitute a waiver of the right to exercise
the same or any other right, remedy, recourse, or power at any subsequent time
in respect to the same or any other Event of Default.  The acceptance by the
Holder of any payment hereunder which is less than payment in full of all
amounts due and payable at the time of such payment shall not constitute a
waiver of the right to exercise any of the Holder's rights, remedies, recourses,
or powers at that time, or any subsequent time, or nullify any prior exercise of
any such right, remedy, recourse or power without the written consent of the
Holder, except as and to the extent otherwise required by applicable law.

Article V.

Section 5.01

Notice.  Notices regarding this Note shall be sent and shall be deemed effective
as provided in the Loan Agreement.





5







--------------------------------------------------------------------------------

Section 5.02

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Note shall be governed by and construed and enforced
in accordance with the internal laws of the State of Utah, without regard to the
principles of conflicts of law thereof.  The Company agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Note (whether brought against a party hereto
or its respective affiliates, directors, officers, shareholders, employees or
agents) shall be commenced in the state and federal courts sitting in the City
of Salt Lake, Salt Lake County, Utah (the “Utah Courts”).  The Company hereby
irrevocably submits to the exclusive jurisdiction of the Utah Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or such
Utah Courts are improper or inconvenient venue for such proceeding; provided,
however, that any suit to foreclose any lien which secures the payment hereof
may be brought by the Holder in the jurisdiction where the property subject to
such lien is located.  The Company hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to the Company at the address in
effect for notices to it under the Loan Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
 Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.  If the Holder shall commence an action
or proceeding to enforce any provisions of this Note, then the Holder shall be
reimbursed by the Company for its attorney’s fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.

Section 5.03

Reduction in Interest.  It is the intention of the Company and the Holder to
conform strictly to the applicable laws of usury.  All agreements and
transactions between the Holder and the Company, whether now existing or
hereafter arising, whether contained herein or in any other instrument, and
whether written or oral, are hereby expressly limited so that in no contingency
or event whatsoever, whether by reason of acceleration of the maturity hereof,
late payment, prepayment, demand for prepayment or otherwise, shall the amount
contracted for, charged or received by the Holder from the Company for the use,
forbearance, or detention of the principal indebtedness or interest hereof,
which remains unpaid from time to time, exceed the Maximum Lawful Amount.  Any
interest payable hereunder or under any other instrument relating to the loan
evidenced hereby that is in excess of the Maximum Lawful Amount, shall, in the
event of acceleration of maturity, late payment, prepayment, demand or
otherwise, be applied to a reduction of the principal indebtedness hereof and
not to the payment of interest, or if such excessive interest exceeds the unpaid
balance of such principal, such excess shall be refunded to the Company.  To the
extent not prohibited by law, determination of the Maximum Lawful Amount of
interest shall at all times be made by amortizing, prorating, allocating and
spreading all interest at any time contracted for, charged or received from the
Company in connection with the loan in equal parts during the period of the full
term of the loan evidenced hereby until repayment in full of the principal
(including the period of any renewal or extension hereof), so that the actual
rate of interest on account of such indebtedness does not exceed the Maximum
Lawful Amount.  As used herein, the term "Maximum Lawful Amount" means the
maximum amount of non-usurious interest, permitted with respect to the
indebtedness evidenced by this Note from time to time by applicable law after
taking into account any and all fees, payments, and other charges that
constitute interest under applicable law.  Use of the term Maximum Lawful Amount
shall not be deemed to imply or affirm that there is any Maximum Lawful Amount
applicable to this Note.





6







--------------------------------------------------------------------------------

Section 5.04

WAIVER OF JURY TRIAL.  THE COMPANY AND THE HOLDER HEREBY KNOWINGLY, VOLUNTARILY,
IRREVOCABLY AND INTENTIONALLY WAIVE, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM ARISING OUT OF OR
RELATED TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED BY THE TERMS OF THE LOAN
AGREEMENT OR THE ACTIONS OF THE HOLDER IN THE ENFORCEMENT HEREOF OR THEREOF.

Section 5.05

Severability.  The invalidity of any of the provisions of this Note shall not
invalidate or otherwise affect any of the other provisions of this Note, which
shall remain in full force and effect.

Section 5.06

Entire Agreement and Amendments.  This Note, the Loan Agreement and the other
Loan Documents reflect the entire understandings and agreements of the Company
and the Holder with respect to the subject matter of the Loan Documents.  Any
and all prior understandings and agreements and any and all contemporaneous
understandings and agreements are incorporated in the Loan Documents.  Except as
specifically set forth in the Loan Documents, there are no understandings or
agreements, express or implied, with respect to the subject matter of the Loan
Documents.  The Company understands that the Holder has made no commitment to
renew, refinance, extend or rearrange the Loan, nor to advance additional funds
to or on behalf of the Company.  The Company represents and warrants to the
Holder that no officer, employee, representative of, or attorney for, the Holder
has made any oral commitments or representations which are not incorporated in
the Loan Documents.  This Note may be amended only by an instrument in writing
executed by the parties hereto.




IN WITNESS WHEREOF, with the intent to be legally bound hereby, the parties
hereto executed this Note as of the date first written above.

America West Services, Inc.

a Nevada corporation







By: ________________________________

Name:

John E. Durbin                      

Title:

Chief Financial Officer         




{HOLDER SIGNATURE PAGE TO FOLLOW}





7







--------------------------------------------------------------------------------













Holder







_________________________________

Printed Name:  _____________________




Address:




_________________________________




_________________________________



